Name: COMMISSION REGULATION (EC) No 498/98 of 2 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities3. 3. 98 L 62/23 COMMISSION REGULATION (EC) No 498/98 of 2 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 3. 98L 62/24 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 2 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 67,1 212 106,3 624 186,6 999 120,0 0707 00 05 052 107,4 053 170,8 068 115,6 999 131,3 0709 90 70 052 139,7 204 131,2 999 135,4 0805 10 10, 0805 10 30, 0805 10 50 052 46,4 204 37,0 212 39,4 600 57,8 624 55,3 999 47,2 0805 30 10 052 67,1 204 38,0 400 39,5 600 67,7 999 53,1 0808 10 20, 0808 10 50, 0808 10 90 060 51,5 388 132,7 400 96,5 404 104,6 528 113,3 720 64,5 728 96,0 999 94,2 0808 20 50 388 89,0 400 102,3 512 91,8 528 87,7 999 92,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.